Title: From James Madison to James Monroe, 8 July 1816
From: Madison, James
To: Monroe, James


        
          
            Dear Sir
            Montpelier July 8. 1816
          
          Mr. De Neuville arrived here on Saturday and sets out this morning on his return. I inclose his letter of Credence with a note of the date of its delivery.
          Be so good as to have an answer to the K. of the Netherlands sent to me for signature. That to the K. of Wertemburg is returned. Friendly respects
          
            James Madison
          
        
        
          The inclosed letters [sic] from I. B. may be worth attention in estimating and comparing characters for the vacancy at N.Y. Please to return it.
        
      